Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

(This Office action has been re-issued to reflect updated office policy regarding 35 USC 112b rejection practice and supercedes the recently sent Non-Final Office Action mailed on 10/17/22. Accordingly, the 3-month period of response has been reset.)

Claim Objections
Claim 6 is objected to because of the following informalities:  in claim 6, line 1, “The method of claim 1, generating” should read as “The method of claim 1, wherein”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “one or more processors” in lines 4, 6, and 9. The claim is indefinite because claim 1 also recites the limitation “one or more processors” in line 2 and it is unclear if the recitations in lines 4, 6, and 9 are referring to the same one or more processors of line 2 or introducing a new limitation with the same name. For purpose of examination the examiner will interpret each recitation in lines 4, 6, and 9 to read as “the one or more processors”. Underline added for emphasis.
	Claim 2 recites the limitation “one or more processors” in lines 2 and 5. The claim is indefinite because claim 1 also recites the limitation “one or more processors” and it is unclear if the recitations of claim 2 are referring to the same one or more processors of claim 1 or introducing a new limitation with the same name. For purpose of examination the examiner will interpret each recitation in claim 2 to read as “the one or more processors”. Underline added for emphasis. 
	Claim 3 recites the limitation “one or more processors” in lines 2, 4, and 7. The claim is indefinite because claim 1 also recites the limitation “one or more processors” and it is unclear if the recitations of claim 3 are referring to the same one or more processors of claim 1 or introducing a new limitation with the same name. For purpose of examination the examiner will interpret each recitation in claim 3 to read as “the one or more processors”. Underline added for emphasis.
Claim 4 recites the limitation “one or more processors” in line 2. The claim is indefinite because claim 1 also recites the limitation “one or more processors” and it is unclear if the recitation of claim 4 is referring to the same one or more processors of claim 1 or introducing a new limitation with the same name. For purpose of examination the examiner will interpret each recitation in claim 4 to read as “the one or more processors”. Underline added for emphasis.
Claim 5 recites the limitation “one or more processors” in lines 3 and 5. The claim is indefinite because claim 1 also recites the limitation “one or more processors” and it is unclear if the recitations of claim 5 are referring to the same one or more processors of claim 1 or introducing a new limitation with the same name. For purpose of examination the examiner will interpret each recitation in claim 5 to read as “the one or more processors”. Underline added for emphasis.
Claim 6 recites the limitation “one or more processors” in lines 3, 5, and 7. The claim is indefinite because claim 1 also recites the limitation “one or more processors” and it is unclear if the recitations of claim 6 are referring to the same one or more processors of claim 1 or introducing a new limitation with the same name. For purpose of examination the examiner will interpret each recitation in claim 6 to read as “the one or more processors”. Underline added for emphasis.
Claim 7 recites the limitation “one or more processors” in line 2. The claim is indefinite because claim 1 also recites the limitation “one or more processors” and it is unclear if the recitation of claim 7 is referring to the same one or more processors of claim 1 or introducing a new limitation with the same name. For purpose of examination the examiner will interpret each recitation in claim 7 to read as “the one or more processors”. Underline added for emphasis.
The remaining claims are rejected due to their dependency on the above referenced claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a computer program product, computer system, and method of using said product and system for audio-visual interaction with implanted devices. This judicial exception is not integrated into a practical application because while hypothetical activities/method steps are performed in the claims, all of these steps are internal to the program and no task is ever actually performed. Various steps like identifying and receiving sensor data from implanted devices are noted and an audio-visual response is never actually produced because no device is claimed that is capable of performing this task. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because generic computer components (e.g., computer readable storage media, processors, etc.) are not sufficient to overcome this rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0001135 to Yoo et al ., hereinafter Yoo.
Regarding claim 1, Yoo teaches a method for audio-visual interaction with implanted devices (abstract, para 0044), the method comprising: determining , by one or more processors (para 0061), a health-related issue of a user that corresponds to a voice command of the user  (para 0065); identifying, by one or more processors, an implanted device of the user that relates to the health-related issue (para 0061); collecting, by one or more processors, sensor data of the implanted device (para 0066), wherein the sensor data includes one or more conditions of the implanted device and operating environment of the implanted device in the body of the user (para 0066-0068); and generating, by one or more processors, an audio-visual response corresponding to the health-related issue of the user based at least in part on the sensor data (para 0086).
Regarding claim 2, Yoo further teaches generating, by one or more processors, a three-dimensional augmented reality (AR) object corresponding to the implanted device based at least in part on the collected sensor data; and generating, by one or more processors, a visual representation of a condition of the operating environment of the implanted device in the body of the user based at least in part on the collected sensor data (para 0065-0066, 0086).
Regarding claim 3, Yoo further teaches identifying, by one or more processors, one or more objects within a sensor feed of an AR device; determining, by one or more processors, whether an activity associated with the one or more objects adversely affects the user based at least in part on the one or more conditions of the implanted device and the operating environment of the implanted device; and generating, by one or more processors, an overlay corresponding to each of the one or more objects, wherein the overlay indicates a recommendation of approval of one or more activities associated with the one or more objects (para 0065-0068).
Regarding claim 4, Yoo further teaches determining, by one or more processors, whether a second device affects performance of the implanted device, wherein the second device is selected from a group consisting of: a second implanted device and external device (para 0229).
Regarding claim 5, Yoo further teaches wherein identifying the implanted device of the user that relates to the health-related issue, further comprises: correlating, by one or more processors, one or more topics of the voice command with one or more conditions of the health-related issue (para 0080, 0238); and identifying, by one or more processors, one or more implanted devices with a performance function that relates to the one or more topics (para 0238).
Regarding claim 6, Yoo further teaches generating the audio-visual response corresponding to the health-related issue of the user, further comprises: determining, by one or more processors, a state of the implanted device based on the collected sensor data of the implanted device that relates to the voice command of the user (para 0238); determining, by one or more processors, a condition of the body of the user in the location of the implanted device (para 0243); and generating, by one or more processors, an audible response that includes information corresponding to the voice command of the user (para 0065), wherein the information is based at least in part on the state of the implanted device and the condition of the body of the user (para 0065).
Regarding claim 7, Yoo further teaches transmitting, by one or more processors, a three-dimensional augmented reality object corresponding to the implanted device and the audible response to the user through one or more computing devices, wherein at least one of the one or more computing devices includes an augmented reality enabled device (para 0065-0066).
Regarding claim 8, Yoo teaches computer program product for audio-visual interaction with implanted devices (abstract, para 0044), the computer product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media (para 0061), the program instructions comprising: program instructions to determine a health-related issue of a  user that corresponds to a voice command of the user (para 0065); program instructions to identify an implanted device of the user that relates to the health-related issue (para 0061); program instructions to collect sensor data of the implanted device (para 0066), wherein the sensor data includes one or more conditions of the implanted device and operating environment of the implanted device in the body of the user (para 0066-0068); and program instructions to generate an audio-visual response corresponding to the health-related issue of the user based at least in part on the sensor data (para 0086). 
Regarding claim 9, Yoo further teaches generating a three-dimensional augmented reality (AR) object corresponding to the implanted device based at least in part on the collected sensor data; and generating a visual representation of a condition of the operating environment of the implanted device in the body of the user based at least in part on the collected sensor data (para 0065-0066, 0086).
Regarding claim 10, Yoo further teaches program instructions, stored on the one or more computer readable storage media, to: identify one or more objects within a sensor feed of an AR device; determine whether an activity associated with the one or more objects adversely affects the user based at least in part on the one or more conditions of the implanted device and the operating environment of the implanted device; and generate an overlay corresponding to each of the one or more objects, wherein the overlay indicates a recommendation of approval of one or more activities associated with the one or more objects (para 0065-0068).
Regarding claim 11, Yoo further teaches program instructions, stored on the one or more computer readable storage media, to: determine whether a second device affects performance of the implanted device, wherein the second device is selected from a group consisting of: a second implanted device and external device (para 0229).
Regarding claim 12, Yoo further teaches program instructions to: correlate one or more topics of the voice command with one or more conditions of the health-related issue (para 0080, 0238); and identify one or more implanted devices with a performance function that relates to the one or more topics (para 0238).
Regarding claim 13, Yoo further teaches program instructions to: determine a state of the implanted device based on the collected sensor data of the implanted device that relates to the voice command of the user (para 0238); determine a condition of the body of the user in the location of the implanted device (para 0243); and generate an audible response that includes information corresponding to the voice command of the user (para 0065), wherein the information is based at least in part on the state of the implanted device and the condition of the body of the user (para 0065).
Regarding claim 14, Yoo further teaches program instructions, stored on the one or more computer readable storage media, to: transmit a three-dimensional augmented reality object corresponding to the implanted device and the audible response to the user through one or more computing devices, wherein at least one of the one or more computing devices includes an augmented reality enabled device (para 0065-0066).
Regarding claim 15, Yoo teaches a computer system for audio-visual interaction  with implanted devices (abstract; para 0044), the computer system comprising: one or more computer processors (para 0061); one or more computer readable storage media (para 0061); and program instructions stored  on the computer readable storage media for execution by at least one of the one or more processors (para 0061), the program instructions comprising: program instructions to determine a health-related issue of a user that corresponds to a voice command of the user (para 0065); program instructions to identify an implanted device of the user that relates to the health-related issue (para 0061); program instructions to collect sensor data of the implanted device (para 0066), wherein the sensor data includes one or more conditions of the implanted device and operating environment of the implanted device in the body of the user (para 0066-0068); and program instructions to generate an audio-visual response corresponding to the health-related issue of the user based at least in part on the sensor data (para 0086).
Regarding claim 16, Yoo further teaches generating a three-dimensional augmented reality (AR) object corresponding to the implanted device based at least in part on the collected sensor data; and generating a visual representation of a condition of the operating environment of the implanted device in the body of the user based at least in part on the collected sensor data (para 0065-0066, 0086).
 Regarding claim 17, Yoo further teaches program instructions, stored on the one or more computer readable storage media for execution by at least one of the one or more processors, to: identify one or more objects within a sensor feed of an AR device; determine whether an activity associated with the one or more objects adversely affects the user based at least in part on the one or more conditions of the implanted device and the operating environment of the implanted device; and generate an overlay corresponding to each of the one or more objects, wherein the overlay indicates a recommendation of approval of one or more activities associated with the one or more objects (para 0065-0068).
Regarding claim 18, Yoo further teaches program instructions, stored on the one or more computer readable storage media for execution by at least one of the one or more processors, to: determine whether a second device affects performance of the implanted device, wherein the second device is selected from a group consisting of: a second implanted device and external device (para 0229).
Regarding claim 19, Yoo further teaches program instructions to: correlate one or more topics of the voice command with one or more conditions of the health-related issue (para 0080, 0238); and identify one or more implanted devices with a performance function that relates to the one or more topics (para 0238).
Regarding claim 20, Yoo further teaches program instructions to: determine a state of the implanted device based on the collected sensor data of the implanted device that relates to the voice command of the user (para 0238); determine a condition of the body of the user in the location of the implanted device (para 0243); and generate an audible response that includes information corresponding to the voice command of the user (para 0065), wherein the information is based at least in part on the state of the implanted device and the condition of the body of the user (para 0065). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0323481 to Tran discloses a method for overlaying 3D models in an augmented reality environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C. Kalinock whose telephone number is (571) 270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno, can be reached at 571-272-4949. The fax phone number for the organization where this application of proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792